People v Hassan (2018 NY Slip Op 04266)





People v Hassan


2018 NY Slip Op 04266


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed June 8, 2018.) 


MOTION NO. (222/18) KA 11-01135.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMUZZAMMIL S. HASSAN, ALSO KNOWN AS MO HASSAN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.